Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
	The prior art, (U.S. PUBS No, 2020/0266146), teaches a method for manufacturing a semiconductor memory device, comprising: forming a pre-stack by alternately stacking a plurality of first dielectric layers and a plurality of second dielectric layers over a substrate which has a cell area and a connection area; forming a plurality of slits which pass through the pre-stack, such that a distance between the slits in the connection area is larger than a distance between the slits in the cell area; removing the second dielectric layers in the cell area and in a periphery of the connection area adjacent to the slits, but is silent with respect to the above teachings in combination with leaving the second dielectric layer in a center of the connection area, by injecting an etching solution for removing the second dielectric layers through the slits; and forming electrode layers in spaces from which the second dielectric layers are removed.
These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 1-3 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        6/30/22